August 22, 2013 Raymond James 2013 United States Bank Conference Forward-Looking Statements This presentation contains statements that relate to the projected or modeled performance or condition of Zions Bancorporation and elements of or affecting such performance or condition, including statements with respect to forecasts, opportunities, models, illustrations, scenarios, beliefs, plans, objectives, goals, guidance, expectations, anticipations or estimates, and similar matters.These statements constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act.Actual facts, determinations, results or achievements may differ materially from the statements provided in this presentation since such statements involve significant known and unknown risks and uncertainties.Factors that might cause such differences include, but are not limited to: competitive pressures among financial institutions; economic, market and business conditions, either nationally, internationally, or locally in areas in which Zions Bancorporation conducts its operations, being less favorable than expected; changes in the interest rate environment reducing expected interest margins; changes in debt, equity and securities markets; adverse legislation or regulatory changes; and other factors described in Zions Bancorporation’s most recent annual and quarterly reports.In addition, the statements contained in this presentation are based on facts and circumstances as understood by management of the company on the date of this presentation, which may change in the future.Except as required by law, Zions Bancorporation disclaims any obligation to update any statements or to publicly announce the result of any revisions to any of the forward-looking statements included herein to reflect future events, developments, determinations or understandings. This presentation shall not constitute an offer to sell or a solicitation to buy any securities, nor shall there be any sale of these securities in any state or jurisdiction in which such an offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction. 2 I.Overview II.Capital A.Capital Adequacy B.Allowance For Credit Losses C.Improvements to Profitability From Expected Capital Actions III.Profitability A.Net Interest Income Drivers i.Volume ii.Rate/Spread iii.Cash/MBS Exposure iv.Asset Sensitivity B.Fee Income and Non-interest Expense IV.Financial Outlook V.Appendix A.CDOs B.Capital Composition Agenda §Multi-bank holding company in the Western United States §Assets: ~$55 billion Loans: ~$38 billion §Market cap: ~$5.5 billion §Exchange: NASDAQ Ticker: ZION §Major stock indices: §S&P 500 §NASDAQ Financial 100 §Rating Agency Ratings Zions Bancorporation Overview 4 S&P Moody’s Fitch DBRS Kroll Senior Debt BBB- Ba1 BBB- BBB (low) BBB Subordinated Debt BB+ Ba2 BB+ BB (high) BBB- Preferred Stock BB B1 B B BB A Collection of Great Banks More than 70% of Assets in Utah / Texas / Coastal California 5 Subsidiary information as of 2Q13 §Superior lending capacity relative to community banks §Superior local customer access to bank decision makers relative to big nationals §Centralization of some processing and other non-customer facing elements of the business to achieve efficiencies §Strategic local “ownership” of market opportunities and challenges Awards: Nationally Recognized for Excellence •Ranked by Bloomberg as the 4th Strongest Bank in the United States •Ahead of Wells Fargo, Bank of America, Key Bank, PNC, US Bank, and many other highly regarded banks. •Thirteen (13) Greenwich Excellence Awards in Small Business and Middle Market Banking (2013) •Including: §Excellence: Overall Satisfaction §Excellence: Likelihood to Recommend §Excellence: Treasury Management §Excellence: Financial Stability Only 11 U.S. banks were awarded more than 10 Excellence awards in 2013; Zions has been consistently awarded more than 10 awards per year for many years in a row. •The Reputation Institute (cited in the American Banker): #2 Ranking Nationally (behind Harris Bank) •Nationally Ranked in the Top 10 in Small Business Loan Originations 1 •Top team of women bankers - American Banker2 6 1. Volume and number of loans, SBA fiscal year ended September 30, 2012 2. One of five winning teams, 2012, Zions Bank §Job Creation: Jobs grew in Zions' footprint by 11.4% during the last 10 years, a full 8 percentage points better than U.S. nonfarm payroll growth §GDP Growth: GDP growth in our footprint exceeded nominal U.S. GDP by an average of 1.1 percentage points per year (compounded) over the last ten years Stronger Economic Growth than Overall U.S. 7 Source: SNL, Bureau of Economic Analysisand Zions’ calculations as of 1Q13 Balance Sheet Mix Strengths include a strong mix of loans and DDA funding 8 Source: Company documents as of 2Q13 Source: SNL Financial as of 2Q13 *Includes farm, home equity, consumer, and other loans Loan Portfolio as of 2Q13 §Commercial and CRE Loans: 79% §Retail & Other Loans: 21% 9 Strong Focus on Business Banking - Loan Mix Credit Quality is Improving and Losses are Better Than Peers For Zions, Net Charge-offs Have Returned to Pre-Crisis Levels 1.Nonperforming ratio consists of nonaccrual loans, real estate owned, and loans 90+ days past due and still accruing.
